UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4628


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

IVAN CORREA, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00030-D-1)


Submitted:    January 26, 2010              Decided:   February 11, 2010


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David L. Neal, Raleigh, North Carolina, for Appellant.      Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant        to   a   written   plea     agreement,   Ivan    Correa,

Jr.,    pled    guilty      to   conspiracy      to   possess    with     intent    to

distribute a controlled substance, using and carrying a firearm

during a drug trafficking crime, and possession of a firearm by

a convicted felon.          Correa received an aggregate sentence of 144

months in prison.           He now appeals.           His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether Correa’s sentence is reasonable in light of

the    application     of    a   cross-reference        in   calculating    Correa’s

advisory Guidelines range.             Correa was notified of his right to

file a pro se supplemental brief but has not filed such a brief.

The United States moves to dismiss the appeal in part based on a

waiver-of-appellate-rights provision in the plea agreement.                          We

affirm in part and dismiss in part.

               After   a    careful     review     of    the    record,     we     have

identified        no     meritorious      issues        relating     to     Correa’s

convictions.       We therefore affirm his convictions.

               Correa’s plea agreement contained a provision stating

that he waived his right:

       to appeal whatever sentence is imposed, including any
       issues that relate to the establishment of the
       advisory Guideline range, reserving only the right to
       appeal from a sentence in excess of the applicable
       advisory Guideline range that is established at
       sentencing, . . . excepting an appeal . . . based upon
                                  2
       grounds of ineffective                  assistance         of     counsel        or
       prosecutorial misconduct.

At the Rule 11 colloquy, the district court read this provision

in   its    entirety       and   inquired          whether      Correa      understood       the

appellate rights that he was waiving.                         Correa responded that he

did.

             A     defendant     may   waive        the       right    to   appeal      if   the

waiver is knowing and intelligent.                      United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                        Generally, if the district

court fully questions a defendant during the Rule 11 colloquy

regarding the waiver of his right to appeal, the waiver is both

valid and enforceable.             United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005); United States v. Wessells, 936 F.2d 165,

167-68     (4th    Cir.    1991).        Our       de   novo    review      of    the    record

convinces     us    that    Correa’s      waiver         is    valid     and     enforceable.

Further, the issue he seeks to raise on appeal falls within the

scope of the waiver.             See United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).               We therefore grant the United States’

motion to dismiss in part.

             In accordance with Anders, we have thoroughly reviewed

the record for any meritorious issues pertaining to Correa’s

convictions        and    have   found    none.         We     accordingly        affirm     the

convictions       and    dismiss    the    appeal         insofar      as   it    relates     to

Correa’s sentence. This court requires that counsel inform his
                                               3
client, in writing, of his right to petition the Supreme Court

of the United States for further review.               If the client requests

that   a   petition    be    filed,   but    counsel   believes      that    such   a

petition would be frivolous, counsel may move this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy of the motion was served on the client.                           We

dispense    with      oral   argument       because    the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                        4